Citation Nr: 0717978	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  00-13 842	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for tinnitus.

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to service 
connection for chronic otitis media.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



REMAND

The veteran served on active duty from May 1953 to March 
1955.

This matter was previously REMANDED by the Board of Veterans' 
Appeals (Board) in November 2003.  Unfortunately, at that 
time, only one of the three issues currently on appeal was 
listed on the title page of that remand.  Likely due to this 
omission, the RO issued a Supplemental Statement of the Case 
in January 2007 which only addressed the single issue of 
entitlement to service connection for bilateral hearing loss.  
Thus, the other two issues, whether new and material evidence 
has been presented to reopen previously-denied claims for 
entitlement to service connection for tinnitus and chronic 
otitis media, have not been readjudicated by the agency of 
original jurisdiction subsequent to the Board's remand.  
Therefore, these two issues are not procedurally ripe for 
additional appellate review at this time.

The veteran has a right to a hearing on appeal before a 
Veterans Law Judge for the purpose of presenting argument and 
testimony relevant and material to the issues on appeal.  He 
presented such testimony during a hearing before an Acting 
Veterans Law Judge in August 2002.  The transcript of the 
hearing has been associated with the veteran's claims file.  
However, the Acting Veterans Law Judge is no longer 
associated with the Board and is not available to render a 
final decision on these matters.  In April 2007, the Board 
informed the veteran of this circumstance and informed him 
that he may attend another hearing if he desires.  In May 
2007, he responded that he wishes to attend another hearing.  
Because governing regulation provides that the Veterans Law 
Judge who conducts a hearing on appeal will participate in 
making the final determination on an appeal, the veteran has 
a right to another hearing on appeal in these matters.  
38 C.F.R. § 20.707.  
Accordingly, the case is REMANDED for the following action:

1.  The RO should again review the record 
pertaining to the issues of whether new 
and material evidence has been presented 
to reopen previously-denied claims for 
entitlement to service connection for 
tinnitus and chronic otitis media.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

2.  The veteran should scheduled for a 
hearing before a Veterans Law Judge at 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


